F= 1L. E
                                                                                                             COURT O1=` APPEALS
                                                                                                                 DIVA -'_^. , X

                                                                                                            201 MAR 19     All 8: 4 7
                                                                                                            S     Ofd L\ SH WON
                                                                                                                              ON


                                                                                                                   DEPOU-




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                        DIVISION II


In re the Marriage of                                                                    No. 42953 -5 -II


SUZANNE PAULSEN,


                                         Respondent,


        V.




TIMOTHY PAULSEN,                                                                 UNPUBLISHED OPINION


                                         0

        JOHANSON, J. —                   Timothy Paulsen appeals several provisions of the trial court' s

parenting plan, order of child support, spousal maintenance and attorney -fees awards, and its
finding of contempt in his dissolution proceeding against Suzanne Paulsen. Timothy' argues that
the trial court abused its discretion when it (1) imposed restrictions on Timothy' s residential time

with   his   children, (    2)    granted Suzanne sole decision making for the children' s religious

                                                         litem' s ( GAL)                              4) considered fault in
upbringing, ( 3)     relied on    the    guardian ad                          recommendations, (




                                 debts                        5)   calculated   the   parties'   income for child support
dividing     the    couple' s             and    assets, (




purposes, (    6)   ordered      Timothy       to pay    maintenance         to Suzanne, ( 7)     ordered Timothy to pay




                                       their   first          for clarity,   intending   no   disrespect.
  We   refer   to the   parties   by                   name
No. 42953 -5 -II



Suzanne'     s    attorney fees,    and (   8)   found Timothy in contempt for failure to pay court- ordered

child support.



           We hold that the trial court did not abuse its discretion when it imposed restrictions on


Timothy' s residential time with his children and gave Suzanne sole decision -
                                                                             making authority

for the    children' s      religious    upbringing.      There is substantial evidence that Timothy' s use of

religion to manipulate children and his past sexual abuse of minors posed a serious risk of actual


or potential       harm to the     children.     Additionally, because there is no evidence that the trial court

considered anything improper and because there is substantial evidence to support the trial

court' s ruling, we conclude that the trial court did not abuse its discretion when it divided the
parties'    debts and assets, calculated their income for child support, ordered Timothy to pay

spousal maintenance, and ordered him to pay Suzanne' s attorney fees. Finally, the trial court did

not abuse its discretion when it found Timothy in contempt for failing to pay previously ordered

child support because inability to pay is not, in itself, a sufficient argument against disobeying a

lawful court order. Accordingly, we affirm.

                                                            FACTS _


                                 Suzanne                     in 1992   and separated   in 2009.   In 2010, Suzanne
           Timothy         and              were married




filed   a petition     for dissolution. Their marriage produced three children, ages 11, 9, and 6 at the


time    of       filing.    Before      trial,   the court appointed a GAL to investigate allegations of


physical /sexual abuse of the children by Timothy and the parenting abilities of both parents.

 Among other things, the GAL investigated allegations that Timothy had several inappropriate
 relationships with         teenagers     during   the   marriage.   In her report, the GAL explained her belief


 that Timothy had a history of severely abusing his position of trust as a teacher to manipulate

 impressionable teenagers, failed to respect boundaries, and engaged in sexually deviant behavior.

                                                                2
No. 42953 -5 - II



Ultimately, the GAL recommended that Suzanne have primary custody of the children and that

                                time                                                    supervised visits.              At the time of trial,
Timothy' s     residential               consist      solely   of    professionally


a    parenting    plan,     child       support,       the     couple' s        division   of      debts      and    assets,   and   spousal




maintenance were all at issue.


          The trial court heard testimony from several witnesses about Timothy' s prior

relationships with several of              his   students.          One witness, R.B., testified that he met Timothy when

                      his                   grade       physical        education       teacher.             Timothy       invited   R.B.   to
Timothy        was             seventh




    overnighters"     at his home, wanted to become his mentor, and wanted to make his home a

second     home for R.B. because R.B.'                  s parents were            going through          a   divorce.    Timothy and R.B.

spent significant      time together, regularly                     wrestled, and    had "[ a] lot of physical touch" between


them.      2 Report       of   Proceedings ( RP)               at    154.       Starting when R.B. was in ninth grade, R.B.

believed there was a " crossing of boundaries" with respect to nudity, and Timothy engaged in
several    more " overt         sexual     contact[ s]"        including touching          R.B.'     s    genitals.      2 RP at 168, 171.


Timothy' s sexual touching of R.B. continued until R.B. was 16 or 17 years old.
           Another witness, A.D., testified that she met Timothy when she was 13 on a junior high - -

 field trip; Timothy              was    one     of   the    teacher        supervisors       on    the      trip.    Timothy started his

 relationship with A.D. talking to her about the trouble she was having with her parents, and she
 began spending        a    lot   of    time   alone with           him.    A.D. spent the night at the Paulsen home on a

           basis                junior high                 high                  She   and   Timothy          often wrestled.       She also
 regular             during                        and               school.




 testified about " encouragement letters" that Timothy wrote to her, similar to the letters that he

 had    written    to R.B.         After she graduated from high school, her relationship with Timothy

    changed,   progressing to           sexual   intercourse.          A.D. testified that beginning when she was 13, she



                                                                            3
No. 42953 -5 - II



felt that Timothy sexually            groomed and manipulated                her.   She also testified that she had seen


Timothy wrestle with his children in the same way he wrestled with her.

           Jennifer Knight, a therapist who met with Suzanne, Timothy, and their children, testified

that she believed that Timothy engaged in classic sexual abuse grooming behaviors of children

and   used    religion    as    a   grooming technique— citing               scripture, telling children how much he

thanked the Lord that the children were in his life, and praying to God on their behalf. Knight

explained      that                     was      the   practice        of    suffocating   a    child   with   overbearing
                       grooming


communication, such as              saying, "   I love you" over and over, making the child become dependent

on   the   person.    1 RP at 130. Knight believed Timothy posed a threat to the safety and well -
                                                                                                 being

of his own children, and his use of religion was a major concern because Timothy used religion

to weaken the defenses of children, and his own children expressed that they were uncomfortable

praying with him.

           Dr. Allen Traywick,            a psychologist who evaluated Timothy to determine whether

Timothy was sexually deviant and a risk to his children, testified that Timothy admitted to

 sexually    abusing     R.B.       Dr. Traywick also testified that Timothy told him he resigned from his

teaching job because           a student' s parents accused            him   of " grooming"    children.   Timothy told Dr.

 Traywick that he used religion as a grooming technique, that someone reported him to the police,

 and that the school district investigated him after a third boy' s parents found letters Timothy had

 written to him. Ultimately, Dr. Traywick did not believe that Timothy was sexually dangerous to
 his own children because he had shown remorse for his actions and had undergone counseling.

            The GAL testified about her investigation and her concern with Timothy' s parenting.

 One of her major concerns was Timothy' s use of religion and that his religious grooming



                                                                  EI
No. 42953 -5 -II



practices   had been the         subject of several         disciplinary    actions   by   the   school   district.   She also


believed that Timothy' s use of religion was emotionally damaging to his own children.

          Suzanne testified that she had been a full -ime school teacher, but stopped working after
                                                     t

their   second child was         born to   raise   their   children and     home   school   them.    When she did so, her


public school teacher certification lapsed.


          Suzanne and Timothy separated in 2009 after he admitted to having a past sexual

relationship with A.D. After the separation, Suzanne could no longer home school their children.
She enrolled them at Heritage Christian School so she could begin working again. At the time of

trial, Suzanne was a physical education teacher and athletic director at Heritage Christian School,

was the advanced director of her own Pampered Chef business, was a part-time substitute teacher

at Bates Technical College, and worked at NBC sports camps in the summers. In order to renew

her public school teaching certificate, Suzanne needed to complete recertification training.

          Suzanne was uncomfortable allowing Timothy to see the children after learning about his
relationships with R.B. and A.D. and, as a result, Timothy rarely saw the children. Suzanne also

testified about Timothy' s relationships with several other students that she felt were
 inappropriate.      When Suzanne allowed Timothy to see their children, she believed that he

  push[ ed]   boundaries,"        and she was uncomfortable with his manipulative use of religion around

 them. 3 PR at 401.


          Suzanne asked the court to award maintenance of $500 a month for a year so that she

                                                                                                                 Her financial
 could complete recertification             training for her     public school        teaching   certificate.




 declaration   stated     that   her   gross   monthly income         was   nearly $ 3,   000 a month; but after business


 expenses,    her   net   income       was $   1, 915 a month and her monthly household expenses were over

  5, 600 a month.

                                                                  5
No. 42953 -5 - II



          She also testified about Timothy' s income. After Timothy resigned his teaching position,

he became a real estate agent, worked for a business leadership camp, and also worked odd jobs

such as   remodeling        and   painting houses.       Suzanne submitted documentation that Timothy made

around $ 6, 000 a month from his real estate business alone; but at the time of trial, Timothy was

approximately $ 22, 000 behind             on court- ordered child support.               Suzanne asked the court to find


Timothy in contempt of that order because he failed to pay the required child support and

maintenance.




          At trial, Timothy admitted to sexually abusing R.B. and gave the court details of how and

when     the   sexual     abuse   occurred.     Timothy     stated    it   was "      inappropriate and [ he] recogniz[ ed]


 later] that it     was   wrong to- do."     4 RP   at   568.   He also testified about the counseling and sexual

addiction classes         he had     undergone since      victimizing R.B.            Partially because of the supervision

costs,   Timothy       often   did   not   exercise his   right   to see        his   children.   Timothy testified that his

income     was     substantially lower than Suzanne             alleged    it   was.    He testified that his gross income


was    only $ 1,   500 a month, and that the court ordered him to pay $3, 400 a month in child support.

He testified- about inconsistency in the real estate business, -about how he was struggling

 financially because his business had taken a hit from the economy, and about expenses necessary

 to   maintain     his business.     He objected to Suzanne' s request for a contempt ruling because he did

 not have the money to pay the amount of ordered child support or maintenance. He also testified

 about his proposal for the division of property.




                                                                  2
No. 42953 -5 - II



         The    court submitted        its   oral   ruling   on   November 4, 2011. 2     The court' s written orders are

in   our record.    The court ordered that the children would reside with Suzanne except for every

Wednesday evening and Sunday afternoon when Timothy would have professionally supervised

three -
      hour visits.


         The court also gave Timothy professionally supervised three -hour visits on certain

holidays and three 15- minute phone calls with the children each week, finding that Timothy' s

residential time with the children must be limited because he engaged in physical, sexual, or a

pattern of emotional           abuse    of children under           RCW 26. 09. 191( 2).      The court also found that


Timothy' s conduct or parental involvement may not be in the children' s best interests due to the
existence of a long -term emotional or physical impairment which interferes with the performance

of a   parenting function          under     RCW 26. 09. 191( 3).         The court found that " the whole litany of

inappropriate      sexual   fondling         of minor    boys     who are   later   now grown men ...         is indicative of


being   an abuse of      trust,   abuse of power and position."               Clerk' s Papers ( CP) at 208.


          The court' s distribution of property resulted in a 50/ 50 split between Suzanne and

Timothy. The court also -awarded Suzanne spousal maintenance of $500 a-month for 12 months,
 and restrained Timothy from disturbing the peace of Suzanne and being present at any of the

 children' s    school    or   extracurricular         activities    unless    another   adult   was   present.    The court


 awarded judgment against Timothy for back child support and ordered that Timothy continue to

 pay $ 1, 544   a month     in    child support—        calculated by the standard calculation on the child support

 worksheets, plus 65 percent of the children' s private school tuition and sports and activity fees.




 2
     We do   not   have   a verbatim report of           the November 4          hearing. ( RAP 9. 5( c) puts a burden on
 the respondent to supplement, or move to compel appellant to supplement the record on appeal.)

                                                                     7
No. 42953 -5 -II



The court also awarded Suzanne attorney fees, finding Timothy in contempt for his failure to pay

over $22, 000 in child support. Timothy appeals.

                                                           ANALYSIS


                                                      STANDARD OF REVIEW


          The issues in this case relate to the trial court' s final dissolution decree, parenting plan,

and child support order and we review                    them   for    abuse of   discretion.    In re Marriage of Caven,

136 Wash. 2d 800, 806, 966 P.2d 1247 ( 1998);                     In re Marriage of Griffin, 114 Wash. 2d 772, 776, 791
P.2d 519 ( 1990).         A trial court abuses its discretion if its decision is manifestly unreasonable or

based    on untenable grounds or untenable reasons.                       In re Marriage of Muhammad, 153 Wash. 2d
795, 803, 108 P.3d 779 ( 2005).                A trial court' s decision is manifestly unreasonable if it is outside

the range of acceptable choices, given the facts and the applicable legal standard. In re Marriage

of Bowen, 168 Wash. App. 581, 586 -87, 279 P.3d 885, review denied, 176 Wash. 2d 1009 ( 2012).
The decision rests on untenable grounds if the factual findings are unsupported by the record;

and it is based on untenable reasons if it relies on an incorrect standard or the facts do not meet

the requirements           of   the correct standard. - Bowen, 168 Wn.              App.   at   586 -87. We will uphold a -


trial   court' s   findings      of   fact if   substantial   evidence supports      them.      In re Marriage of Bernard,

 165 Wash. 2d 895, 903, 204 P.3d 907 ( 2009). Evidence is substantial if it is sufficient to persuade a


 fair -
      minded       person of      the truth     of   the declared   premise.     Bernard, 165 Wash. 2d      at   903.   We defer


 to the trial court on witness credibility and the persuasiveness of the evidence. In re Marriage of

 Akon, 160 Wn.            App.   48, 57, 248 P.3d 94 ( 2011).            We then determine whether the trial court' s


 findings    of    fact   support     the trial   court' s conclusions      of   law.   In re Marriage of Rockwell, 141
Wash. 235, 242, 170 P.3d 572 ( 2007),               review   denied, 163 Wash. 2d 1055 ( 2008).
        App.
No. 42953 -5 -II



                                                          PARENTING PLAN


           Timothy       argues       that ( 1)     the trial court erred when it imposed restrictions on his

residential     time   with     his    children pursuant        to RCW 26. 09. 191, (        2) the trial court erred When it


granted Suzanne sole decision making for the children' s religious upbringing because there was

no affirmative evidence that his religion would pose any actual or potential harm to the children,

and (   3) the GAL'         s   recommendations           were    not      supported    by   substantial    evidence.    Suzanne


responds that ( 1) the statute required the trial court to restrict Timothy' s residential time under

RCW 26. 09. 191, (           2) the court' s religious restriction was necessary to prevent Timothy from

using    religion      to   manipulate        the   children,     and (      3)   the court properly relied on the GAL' s

recommendations. We agree with Suzanne.


           We     review a                        plan   for   abuse    of    discretion.    Caven, 136 Wash. 2d       at   806.   In
                                 parenting


fashioning a parenting plan, the court' s discretion must be guided by several provisions of the

Parenting     Act   of      1987 (    ch.   26. 09 RCW),       including      RCW 26. 09. 191.     In re Marriage of Katare,

 175 Wash. 2d 23, 35 -36, 283 P.3d 546 ( 2012),.                     cent.      denied, 133 S. Ct. 889 ( 2013).       This statute


requires that a court limit" a parent' s residential time if that parent has engaged in physical,

sexual, or a pattern of emotional abuse of a child.                          RCW 26. 09. 191( 2)(   x);    Katare, 175 Wash. 2d at


 35 -36.    If a court limits a parent' s residential time for this reason, the limitation must be

reasonably calculated to protect the child from physical, sexual, or emotional abuse or harm by
 that   parent.   RCW 26. 09. 191( 2)( m)( i);            Katare, 175 Wash. 2d at 36. Appropriate limitations include

 supervised visits.          RCW 26. 09. 191( 2)( m)( i).         Also, a court can limit any provision of a parenting

 plan based on factors the court expressly finds adverse to the best interests of the children. RCW

 26. 09. 191( 3)( g); Katare, 175 Wash. 2d at 36.




                                                                       9
No. 42953 -5 - II



                                             A. RESIDENTIAL RESTRICTIONS


          The court found that Timothy' s residential time with the children should be limited

because he engaged in physical, sexual, or a pattern of emotional abuse of children under RCW

26. 09. 191( 2).     The court also found that Timothy' s parental involvement or conduct may not be

in the children' s best interests because of the existence of a long -
                                                                     term emotional or physical

impairment which interferes with the performance of a parenting function under RCW

26.09. 191( 3). 3
                                                                               4
           Substantial     evidence       supports     these findings.             Timothy admitted to sexually abusing

R.B., giving details          of   how     and    when     the    sexual      abuse    occurred.    Timothy testified it was

 inappropriate       and [   he]   recogniz[ ed]    that   it   was    wrong to do."       4 RP    at   568.   R.B. also testified,


in detail, about his relationship with Timothy, including the sexual abuse. Dr. Traywick testified

that     Timothy     admitted      to sexually abusing R.B.                 during    Dr. Traywick'     s   evaluation.    Timothy

admitted that he used religion to manipulate R.B. and others.

           A.D. testified that although she did not engage in sexual intercourse with Timothy until

         she turned 18;      she   felt sexually    groomed and manipulated               by Timothy        from   age   13.   Knight
 after



testified that she believed Timothy engaged in classic sexual abuse grooming behaviors and

 posed. a   threat to the        safety   and well - being       of   his   own children.    She also testified that Timothy




 3 The court also found that " the whole litany of inappropriate sexual fondling of minor boys who
 are   later   now    grown men . . .            is indicative of being an abuse of trust, abuse of power and
 position."     CP   atAlthough the record does not wholly support this finding, because there is
                          208.
 direct evidence of sexual fondling of a single minor boy, the record supports the other findings
 and these findings are sufficient to support the conclusion that Timothy' s residential time should
 be limited.


 4 In his appellate brief, Timothy admits that he sexually abused R.B. and that he had a sexual
 relationship with A.D.
                                                                       ce
No. 42953 -5 -II



used religion to weaken the defenses of children, and his children expressed that they were

uncomfortable praying with him.

           The GAL testified about her investigation and expressed concern with Timothy' s

parenting. A major concern was Timothy' s use of religion and his religious grooming practices,
which were        the   subject of several      school     district   disciplinary   actions.   She also believed that


Timothy' s use of religion caused emotional damage to his children. Finally, the court considered

several letters written to his minor -aged victims demonstrating his grooming technique and use

of religion     to   gain   the   children' s   emotional      dependency.        Substantial evidence supports the


court' s   findings that Timothy sexually            and /
                                                         or    emotionally      abused children.    Because the court



found that Timothy had a history of engaging in sexual and/ or emotional abuse of children and

that his inappropriate relationships with minors may have an adverse affect on the children, it

was required to limit Timothy' s residential time under RCW 26. 09. 191( 2)( a).

           The court ordered that the children reside with Suzanne except for every Wednesday

                                                                         have professionally    supervised visits.   The
evening     and   Sunday    afternoon when         Timothy     would




court also gave Timothy professionally supervised three -hour visits on certain holidays and three
 15- minute     phone     calls   with   the    children    each      week.    RCW 26. 09. 191( 2)( m)( i) specifically


 provides for supervised visitation as an appropriate limitation when the parent has engaged in

 sexual abuse of children under            RCW 26. 09. 191( 2)(         a).   Therefore, we cannot say that the court


 abused its discretion in ordering supervised visits when the statute specifically provides for
 supervised visits under these circumstances. Bowen, 168 Wash. App. at 586 -87.

           Nonetheless, Timothy argues that the court did not reasonably calculate its restrictions to

 protect his children because his last incident of sexual abuse of a child occurred 13 years prior to

 trial   and   he had    undergone       therapy   since    then.      But Timothy does not cite any authority to

                                                                11
No. 42953 -5 -II



support his argument that a time lapse or completion of treatment since admitting to sexual abuse

requires    the   court     to   disregard the     requirements       of     RCW 26. 09. 191( 2)(    a).     Without such


authority, he fails to show that the trial court abused its discretion when there is substantial

evidence of his history of sexually and emotionally abusing children and there is evidence he

engaged in inappropriate grooming of his own children. We find no abuse of discretion or error

of law.


                                               B. RELIGIOUS UPBRINGING


          A trial court has wide latitude of discretion in ordering parenting restrictions based on the

best interests    and welfare of        the   children.   Munoz v. Munoz, 79 Wash. 2d 810, 813 -14, 489 P.2d
1133 ( 1971).        Under this wide latitude of discretion, a court may restrict a parent' s religious

decision making        when      there is   an affirmative   showing       of   compelling   reasons   to    do   so.    Munoz,
79 Wash. 2d at 813 -14.


           Timothy argues that the trial court erred when it granted Suzanne sole decision making
for the children' s religious upbringing because the trial court did not make a finding that

              religious beliefs                              harm to the        children.   The court' s order provided
Timothy' s                             posed a potential



                       decision                  in                                         health   care,    and       religious
that   Timothy' s                      making          education,    nonemergency


upbringing must be limited because of (1) the existence of a limitation under RCW 26.09. 191,
 2) the    history   of participation of each parent         in decision making, ( 3) the parents' demonstrated


 ability to cooperate with one another in these areas, and ( 4) the parents' geographic proximity to
 one   another.      The    court' s   order    also   provided    that "[   p] rayer or the discussions of religious

 matters shall not     be   allowed     between the father    and    the   children."   CP at 207.


           There is substantial evidence that because Timothy used religion as a tool to manipulate

 and groom children, restricting Timothy' s religious .decision making was in the best interests of
                                                              12
No. 42953 -5 -II


the   children.     Knight testified that Timothy used religion as a grooming technique, citing

scripture and     talking   to them        about     God   and   praying.    Knight believed Timothy threatened the

                                   his   children, and she expressed a concern about           his   use of religion.      She
safety   and well - being     of




also testified that Timothy had used religion to weaken the defenses of children in the past and

that his own children expressed that they were uncomfortable praying with him.

          Dr. Traywick also testified that Timothy admitted he was accused of using religion to

groom children, and admitted his religious grooming conduct eventually led him to resign from

                                  As                 his grooming                he   wrote " encouragement         letters" to
his teaching      position.              part   of                   practice,




children.     Included in the court' s records were several of these letters, and the court considered

them in its ruling.

           The GAL also testified about Timothy' s use of religion being the subject of several

school district disciplinary actions and Timothy' s use of religion was emotionally damaging to
the   children.     The trial court neither abused its discretion nor infringed upon Timothy' s free

exercise of religion when ( 1) it ruled that Timothy' s religious decision making should be limited

 and ( 2) it ruled he should not discuss religion with his children because there was substantial

 evidence that Timothy' s use of religion posed an actual or potential harm to the children.
                                                C. GAL' S RECOMMENDATIONS


           Third, Timothy argues that there was no substantial evidence supporting the GAL' s
 recommendation that his residential time should be limited and supervised because Dr. Traywick
                                                           danger to his    children.    We defer to the trial court on
 also    testified that   Timothy         was not      a




                            and    the    persuasiveness      of   the   evidence.    Akon, 160 Wn.    App.    at   57.    After
 witness    credibility


 hearing all the evidence presented, the trial court was free to find Dr. Traywick' s testimony less
                          the      GAL'                             Although     Timothy     argues     that   the        GAL' s
 persuasive       than                      s    testimony.

                                                                    13
No. 42953 -5 -II



recommendations were unsupported by the substantial evidence, this is a misplaced argument

because we do not review whether substantial evidence supports the GAL' s recommendation;

rather, we review whether substantial evidence supports the trial court' s findings and whether

those findings     support     its   conclusions.       Because we already determined that the trial court was

required   to limit   Timothy' s         residential   time    with       the   children under      RCW 26. 09. 191( 2)(    x),   the



trial court did not abuse its discretion by agreeing with the GAL that Timothy' s residential time

should be limited.


                                             DIVISION OF DEBTS AND ASSETS


          Next, Timothy argues that the trial court improperly divided the couple' s debts and

assets.   He asserts that the trial court ( 1) considered his sexual abuse history when it divided the

property, ( 2)     allowed Suzanne to inflate the property awarded to Timothy and deflate the

            awarded     to   her, ( 3)    should not     have    awarded          Suzanne $ 11, 000 in mortgage payments
property


Timothy did       not make,      and (    4) failed to       consider      the $   125, 000 in equity the parties removed

from their home        and placed         into   mutual      funds.       Suzanne responds that the trial court did not

abuse     its discretion because ( l)-the record does not support the assertion -that the -trial court


considered      Timothy' s    sexual abuse        history, ( 2) her testimony supported the value of the couple' s

                                                                           Timothy' s liability      of $   11, 000 for mortgage
property, ( 3) the trial       court      properly     recognized




 payments he agreed to pay, and ( 4) the record shows that the court properly analyzed all the

 couple' s debts and assets. We agree with Suzanne.

           The trial court has broad discretion in distributing marital property, and we reverse only

 if it has manifestly    abused       its discretion. Rockwell, 141 Wn.                App.    at   242 -43.   In reaching a " just

                                                                                           four factors: (      1)   the nature and
                      property division,             trial
 and equitable"                                  a           court    must      consider




 extent    of   the community property, ( 2) the               nature       and    extent of   the   separate    property, ( 3) the


                                                                     14
No. 42953 -5 -II



duration of the marriage, and ( 4) the economic circumstances of each spouse at the time the

                                    become                RCW 26. 09. 080; Rockwell, 141 Wn.               App.        242.   All
property division            will            effective.                                                           at




property, community and separate, is before the court for distribution. In re Marriage ofBrewer,

137 Wash. 2d 756, 766, 976 P.2d 102 ( 1999).                   We will not substitute our judgment for that of the

trial    court   on     a    disputed factual issue       such   as    the   valuation of      property.    Worthington v.


Worthington, 73 Wash. 2d 759, 762, 440 P.2d 478 ( 1968).


            Timothy' s assertions that the court improperly considered his sexual abuse history when

it divided the property and his assertion that the trial court should not have awarded Suzanne
  11, 000 in mortgage payments are unsupported by citation to the record or to any authority. Nor

did we find any support in the record for his assertion that the trial court considered Timothy' s
sexual abuse history when it divided the property. Timothy has shown no error.

            Next, Timothy argues that the court allowed Suzanne to inflate the value of his property
while       deflating       the value of   her property.    We do not review Suzanne' s assertions; rather, we


review the trial court' s decisions. As Timothy admits, the trial court based its determinations, in

part, on credibility decisions and we do not review credibility on appeal. - Akon,- 160 Wash. App. at
 57. We will not substitute our judgment for that of the trial court on a disputed factual issue such

 as   the   valuation of       property.     Worthington, 73 Wash. 2d           at   762.   The decree of dissolution lists the


 property awarded to each spouse, lists the values that the court used, and shows that the trial
 court split     the    couple' s     property 50/ 50.    Timothy' s argument does not show that the trial court

 abused its discretion in its 50/ 50 split of the property.

               Both   parties   testified to the   valuation of   their assets.      The trial court, taking the testimony

        both                        Suzanne,          credibility determinations.           Because we will not substitute
 of            Timothy       and               made




 our judgment for that of the trial court and will not review its credibility determinations, we hold

                                                                  15
No. 42953 -5 -II


that the trial court did not abuse its discretion when it valued the debts and assets and divided the

couple' s debts and assets equally.

                                                       CHILD SUPPORT


            Timothy argues that the trial court erred when it calculated the parties' income for child

support purposes because ( 1) the court should have found Suzanne underemployed and imputed

a   higher income for her, ( 2)        the court did not accept Timothy' s actual income and instead relied

on Suzanne' s assertion of what Timothy' s income was, and ( 3) the court should not have ordered

Timothy to pay a share of the private school tuition when he had no say in the decision to incur
the expense. We disagree.

            We   review child support orders           for   an abuse of    discretion.   Griffin, 114 Wash. 2d at 776.


Each child support order must meet the children' s basic needs and provide additional financial

support      commensurate        with   the     parents'   income,   resources,   and     standards   of   living.   RCW


26. 19. 001; In re Marriage ofAyyad, 110 Wash. App. 462, 467, 38 P.3d 1033, review denied, 147
Wash. 2d 1016 ( 2002).           RCW 26. 19. 071( 6) requires a court to impute income to a parent who is

voluntarily      unemployed or underemployed.                  A court is• required to base its decision to impute

income on the parent' s work history, education, health, age, and any other relevant factor. RCW

26. 19. 071( 6); In     re   Marriage of Pollard, 99 Wn.          App.   48, 52 -53, 991 P.2d 1201 ( 2000). " If the


 court   decides the    parent   is ` gainfully    employed on a     full -ime basis,' but also underemployed, the
                                                                          t



 court makes a further determination whether the parent is purposely underemployed to reduce his

 or   her   support obligation."       Pollard, 99 Wash. App. at 53 ( quoting RCW 26. 19. 071( 6)).

             First, Timothy argues that the court should have found Suzanne underemployed and

 imputed a higher income for her because she had let her teacher certification lapse and had not

 completed       her   certification    since   the   couple   separated.    Suzanne' s testimony supports that she

                                                                10
No. 42953 -5 -II



was    not underemployed.                Although she had been a full -ime teacher before having children,
                                                                      t

Suzanne testified that her public school teaching certification lapsed after she had her second

child because she and Timothy agreed that she would be a stay -at -home mom and raise the

children.     But      at   the time   of   trial, Suzanne was working              several   jobs.     Because of Timothy' s and

Suzanne' s conflicting testimony about how much money Suzanne could or should have been
                                         free to determine                   testimony     was more persuasive.        We do not
making, the trial           court was                              whose




disturb those credibility determinations. Akon, 160 Wash. App. at 57. The trial court did not abuse

its discretion in rejecting Timothy' s contention that Suzanne was underemployed.

          Next, Timothy argues that the court did not accept his actual income and instead relied on
Suzanne'     s    assertion      of what         Timothy' s    income       was.        Again, when faced with conflicting


testimony, the trial court is free to determine whose testimony was more persuasive. Akon, 160
Wn.    App.      at   57. We do not disturb those findings.


           Finally, Timothy argues that the court should not have ordered him to pay a share of the
private school tuition because he had no say in the decision to incur the expense and the court

failed to consider his                            to   pay. - Br.    of Appellant          at   2-1 (   citing In re - Marriage of
                                       ability

McCausland, 129 Wn.                App,      390, 412, 118 P.3d 944 ( 2005),             rev' d on other grounds, 159 Wash. 2d
607, 152 P.3d 1013 ( 2007)).                RCW 26. 19. 080( 3)          states, "[   S] pecial child rearing expenses, such

 as   tuition ...       are not   included in the          economic        table.    These expenses shall be shared by the

 parents    in the      same proportion as             the basic   child support obligation."            RCW 26. 19. 080( 3).   The


 trial court has discretion to determine the " necessity for and the reasonableness of payments in

 excess    of    the basic      child    support       obligation.    RCW 26. 19. 080( 4); State ex rel. J.V.G. v. Van


 Guilder, 137 Wn.             App. 417,      427, 154 P.3d 243 ( 2007).            A trial court is required to make findings




                                                                      17
No. 42953 -5 -II



about a parent' s ability to pay for extraordinary expenses whenever the objecting parent raises

the issue. J.V.G., 137 Wash. App. at 429.

             Because Timothy failed to object to the private school tuition, the court was not required

to    make     special   findings   about    his ability to pay.           Timothy' s failure to object to the private

school tuition as an extraordinary expense is fatal to his argument here because the court had to

make special         findings   about   his ability to pay if he first       raised    the   issue. J.V.G., 137 Wash. App. at


429.    Therefore, he cannot show that the trial court abused its discretion in ordering him to pay

65 percent of the private school tuition.

                                                           MAINTENANCE



             Timothy argues that the trial court erred when it ordered him to pay maintenance to

Suzanne because it found Timothy' s income was substantially higher than it was, he does not

have the ability to pay, Suzanne is capable of supporting herself but is underemployed, and " this
                                d] to   living   high        the   hog."   Br.   of   Appellant     at   23.    Again, we disagree
was not a       family   use[                           on



that the trial court erred.


             An award of spousal maintenance is within the trial court' s discretion. In re Marriage o -

Crosetto, 82 Wn.           App.     545, 558, 918 P.2d 954 ( 1996).                    Maintenance not based on a fair


consideration of         the statutory factors      constitutes an abuse of             discretion.       Crosetto, 82 Wash. App.

 at   558.    The nonexclusive list of statutory factors includes the parties' post -dissolution financial

 resources; the time needed for the party seeking maintenance to become self -
                                                                             sufficient; the

 duration       of   marriage;    the    standard     of     living during       marriage;    the    parties'     age, health, and


 financial      obligations;     and    the ability     of one      spouse   to pay     maintenance            to the   other.   RCW


 26. 09. 090.        The only limitation on the amount and duration of maintenance is that the award
 must be just in light of the relevant factors under RCW 26.09. 090. In re Marriage of Washburn,

                                                                    18
No. 42953 -5 -II


101 Wash. 2d 168, 178, 677 P.2d 152 ( 1984). "[                      M] aintenance is not just a means of providing bare

necessities, but rather a flexible tool by which the parties' standard of living may be equalized

for   an appropriate period of            time."      Washburn, 101 Wash. 2d at 179.


             Other than a bare assertion that the trial court erred, Timothy fails to show how the trial

court       abused    its discretion.        Because we defer to the trial court' s determinations regarding


credibility and the persuasiveness of the evidence, we cannot find on this record that the trial

court abused its discretion in awarding maintenance.

                                                SUPERIOR COURT ATTORNEY FEES


             Timothy argues that the trial court erred and abused its discretion when it ordered him to

pay Suzanne' s attorney fees because " Dr. Traywick evaluated [ Timothy] and determined he was
not     a    danger to his           children,      and [   Suzanne'     s]     real reason for filing for dissolution was

 Timothy' s]        affair with [ A.D.]."           Br. of Appellant at 23 -24. Timothy also argues that he does not

have the ability to pay attorney fees.                       We conclude that the trial court properly exercised its

discretion in awarding attorney fees to Suzanne.

             When a party argues an issue without any reference to the record or citation to authority,

 we    do    not   consider     the issue.          RAP 10. 3(   a)(   6);     Cowiche Canyon Conservancy v. Bosley, 118
Wash. 2d 801, 809, 828 P.2d 549 ( 1992).                       Because we do not consider inadequately argued issues,

 we uphold         the trial   court' s   decisions.        Cowiche, 118 Wash. 2d at 809. A trial court has discretion to

                                                                             Ayyad, 110 Wn.     App.        473.   The court must
                             attorney fees to         either                                           at
 award reasonable                                              party.


 consider the financial resources of both parties by balancing the requesting party' s need for a fee
 award against         the     other            s   ability to pay.          Ayyad, 110 Wn.    App.    at   473.   In calculating a
                                       party'


 reasonable         amount      of   fees, the       court must    consider        three factors: "(   1)   the factual and legal




                                                                         ILI
No. 42953 -5 -II



questions    involved; (         2) the amount of time necessary for preparation and presentation of the

case; and ( 3)     the   value and character of         the property involved."    Ayyad, 110 Wash. App. at 473.

           Neither the record nor any citation to legal authority supports Timothy' s short and

conclusory     argument.           Because Timothy failed to adequately argue the issue in his brief, we

uphold the trial court' s award of Suzanne' s attorney fees.

                                                            CONTEMPT


           Last, Timothy argues that the trial court abused its discretion when it found him in

contempt for failure to pay child support because he did not have the ability to pay. We hold that
the trial court did not abuse its discretion.

           We review a trial court' s decision in a contempt proceeding for an abuse of discretion. In

     Marriage of James, 79 Wash. 436, 439 -40, 903 P.2d 470 ( 1995).   Contempt of court is, in
re                                             App.

part, the intentional disobedience of a lawful court order. In re Marriage ofHumphreys, 79 Wn.

App.   596, 599, 903 P.2d 1012 ( 1995).                   Timothy' s   argument   is very brief.   After citing RCW

26. 18. 050( 1),    Timothy        states, "   Here,   as argued above, [   Timothy] did not have the ability to pay,

therefore cannot be held in contempt. The trial court' s finding of contempt-should be vacated."

Br.   of   Appellant        at   25.    Again, neither the record nor citation to legal authority supports

 Timothy' s argument; thus, we do not consider the issue, and uphold the trial court' s finding that
 Timothy was in contempt.

                                                 ATTORNEY FEES ON APPEAL


            Suzanne requests attorney fees on appeal under RAP 18. 1 and Thompson v. Lennox, 151
 Wn.   App. 479,         484, 212 P.3d 597 ( 2009),        arguing that, generally, if attorney fees are allowable at

 trial, the prevailing party may recover them on appeal as well.



                                                                 20
 No. 42953 -5 -II



             In dissolutions, RCW 26.09. 140 allows us to award appellate attorney fees to a party for

 the     cost   of   maintaining      an   appeal   of a    dissolution   case.      In doing so, we must consider the

 requesting party' s financial             need and   the   other   party'   s   ability to pay.    Ayyad, 110 Wash. App. at

     474.   A showing of financial need must be made by affidavit and filed no later than 10 days
     before this     court   is   scheduled   to   consider   the   appeal.      RAP 18. 1(   c).   Suzanne did not file an


     affidavit of need; therefore, she is not entitled to fees under RCW 26. 09. 140.

             We affirm.


             A majority of the panel having determined that this opinion will not be printed in the
     Washington Appellate Reports, but will be filed for public record in accordance with RCW

     2. 06. 040, it is so ordered.


                                                                                                       I   T`
                                                                                    ON, J.
     We concur:




     W6RSWICK, C. J.




J/   0 $,
     B RGYN, J.




                                                                    21